DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the phrase “the lateral discharge opening (7) is located above at a lowest level (L) of the hopper” is not understood.  It is unclear what the frame of reference of “above” would be.  For examination purposes, the examiner is reading the limitation as “located above a lowest level”.
The scope of the phrase “sufficiently compensated weight distribution” is not understood.  The specification does not provide some standard for measuring the degree of compensation needed to meet the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2019/0002196 to Lucas et al. in view of patent no. 2,838,805 to Shepherd
Regarding claims 1 and 3, Lucas et al. discloses a hopper-in-frame (12); a hopper (22) having a sidewall (not numbered, but shown in fig. 1) and discharge opening (60) locked by a gate (128); and a roof (14) having hatches (24 and 26).
Lucas et al. discloses the claimed invention except for the roof being asymmetrically.
Shepherd discloses it is known to have an asymmetrical roof (26) in a silo.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lucas et al. with the teachings of Shepherd et al. by substituting one roof for another with a reasonable expectation of success for the purpose of providing an efficient means of preserving the contains in the container.  
	Regarding claim 2, Lucas et al. discloses a hopper having quadrangular prismatic shape (not numbered, but shown in fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because of the new ground of rejection.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


Wbj.